department of the treasury internal_revenue_service washington d c government entities division jul uniform issue list se t-ep rat legend custodian a ira b sep ira c account d amount e amount f dear this letter is in response to a request for a letter_ruling dated date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested you are years old you maintain ira b an individual_retirement_account ira under sec_408 of the internal_revenue_code code and sep ira c a simplified_employee_pension ira under sec_408 with custodian a during wanted to change a portion of your investments in ira b and sep ira c from stocks to money market funds using the internet you attempted to execute transactions to convert stocks worth amount e in ira b and amount f in sep ira c to such cash investments you upon review of your tax data it was determined that custodian a issued two r forms showing distributions of amounts e and f these amounts were inadvertently deposited in account d a regular investment account sponsored by custodian a consequently you failed to complete the rollover of amounts e and f in account d back to ira b and sep ira c within the 60-day limit required by code sec_408 amounts e and f have remained at all times in account d based on the above facts and representations you request that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amounts e and f because the failure to waive such requirement would be against equity or good conscience _ code sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 code sec_408 defines and provides the rules applicable to ira_rollovers code sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 code sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d from an ira which was not includible in gross_income because of the application of sec_408 code sec_408 provides a similar 60-day rollover period for partial rollovers code sec_408 provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date under sec_408 are eligible for the waiver revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred you attempted to change your investment options from stock to money market cash using internet transactions in the process you inadvertently transferred amounts e and f from ira accounts to non-ira accounts the mistake was not discovered umtil after the expiration of the 60-day rollover period at all times the transferred amounts have remained intact in account d therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amounts e and f from your ira and sep ira accounts with custodian a you are granted a period of days from the issuance of this ruling letter to make your rollover provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact se t ep ra ti1 ld at sincerely yours manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice copy of notification letter form to authorized representative cc
